    9:20-cv-00376-RMG         Date Filed 03/16/21       Entry Number 43        Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION


HENNA CARDENAS, individually and on                 Case No.: 9:20-cv-00376-RMG
behalf of all others similarly situated,

                     Plaintiff,
                                                     AMENDED SCHEDULING ORDER
             v.

RESORT SALES BY SPINNAKER, INC., a
South Carolina corporation, and RESORT
SALES MISSOURI, INC., a Missouri
corporation,

                     Defendant.




     1.     Mediation: See separate Order.

     2.     Amendment of Pleadings: Motion to join other parties and amend the

     pleadings shall be filed no later than May 1, 2021.

     3.     Expert Witnesses: Parties shall file and serve a document identifying by full

     name, address, and telephone number each person who they expect to call as an

     expert at trial and certifying that a written report prepared and signed by the expert

     including all information required by Fed. R. Civ. P. 26 (a)(2)(B) has been disclosed

     to the parties by the following dates:

            Plaintiff: July 1, 2021

            Defendants: August 1, 2021

     4.     Records Custodian Witnesses: Counsel shall file and serve affidavits of

     records custodian witnesses proposed to be presented by affidavit at trial no later


                                               1
9:20-cv-00376-RMG         Date Filed 03/16/21      Entry Number 43         Page 2 of 3




 than September 1, 2021. Objections to such affidavits must be made within

 fourteen (14) days after the service of the disclosure. (See Fed. R. Evid. 803(6),

 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

 5.     Discovery: Discovery shall be completed no later than October 15, 2021.

 All discovery requests shall be served in time for the responses thereto to be served

 by this date. De bene esse depositions must be completed by discovery deadline.

 No motions relating to discovery shall be filed until counsel have consulted and

 attempted to resolve the matter as required by Local Civil Rule 7.02.

 6.     Motions for Class Certification, Daubert, and Dispositive Motions:

 Dispositive motions, Daubert motions, and Plaintiff’s motion for class certification

 will be filed no later than November 15, 2021.

 7.     Motions in Limine: Motions in limine must be filed no later than fifteen

 (15) business days prior to jury selection.

 8.     Pretrial Disclosures: No later than twenty-one (21) business days prior to

 jury selection, the parties shall file and exchange Fed. R. Civ. P.26(a)(3) pretrial

 disclosures. Within fourteen (14) days thereafter, a party shall file and exchange

 Fed. R. Civ. P. 26(a)(3) objections, any objections to use of a deposition designated

 by another party and any deposition counter-designations under Fed. R. Civ. P.

 32(a)(4).

 9.     Pretrial Briefs: Parties shall furnish the Court and serve pretrial briefs five

 (5) business days prior to the date set for jury selection (Local Civil Rule 26.05).

 Attorneys shall meet at least five (5) business days prior to the date set for




                                          2
     9:20-cv-00376-RMG           Date Filed 03/16/21       Entry Number 43         Page 3 of 3




       submission of pretrial briefs for the purpose of exchanging and marking all exhibits.

       See Local Civil Rule 26.07.

       10.    Trial: In the event Plaintiff’s motion for class certification is granted, this

       case is subject to being called for jury selection and/or trial on or after May 1, 2022.

       In the event Plaintiff’s motion for class certification is denied, this case is subject

       to being called for jury selection and/or trial on or after March 1, 2022.

       NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT A

       CONFERENCE WITH THE COURT.


                                              s/ Richard M. Gergel
                                              United States District Judge
March 16, 2021
Charleston, South Carolina




                                                  3
